Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Action No. 21-cr-00032-RM
UNITED STATES OF AMERICA,

Plaintiff,

1. LOGAN SCOTT DEBYLE,

Defendant.

 

PLEA AGREEMENT

 

The United States of America (the government), by and through David Tonini,
Assistant United States Attorney for the District of Colorado, and the defendant, Logan
Debyle, personally and by counsel, Kathryn Stimson, submit the following Plea
Agreement pursuant to D.C.COLO.LCrR 11.1. This agreement binds only the Criminal
Division of the United States Attorney’s Office for the District of Colorado and the
defendant.

|. AGREEMENT
A. Defendant’s Plea of Guilty:
The defendant agrees
Y (1) to watveindietrrerntand plead guilty to an Information charging a violation
of 18 U.S.C. § 113(a)(5), simple assault (putting another in reasonable
apprehension of bodily harm), and

(2) to waive certain appellate and collateral attack rights, as explained in
detail below.

(3) | to recommend a sentence of 1 year probation, a $1,000 fine, and 100
hours of community service.

Court Exhibit

Page 1 of 9

*
A.

 
 

Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 2 of 10

B. Government’s Obligations:

This agreement is made pursuant to Fed.R.Crim.P.11(c)(1)(A) and (B). The
government agrees to recommend the same sentence contained in Part I.A.3.,
“Defendant's Plea of Guilty.” The government further agrees not to bring other charges
against the defendant based on information currently known to the United States
Attorney's Office, District of Colorado and to move to dismiss Count 1 of the Indictment
with prejudice. Should the plea of guilty be vacated on the motion of the defendant, the
government may, in its sole discretion, move to reinstate any or all of the counts
dismissed pursuant to this agreement and potentially file a superseding indictment. The
parties understand that this agreement is not binding on the Court. The government
agrees that the defendant should receive a two level reduction for acceptance of
responsibility pursuant to USSG § 3E1.1(a).

C. Defendant’s Waiver of Appeal:

The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the
sentence, including the manner in which that sentence is determined. Understanding
this, and in exchange for the concessions made by the government in this agreement,
the defendant knowingly and voluntarily waives the right to appeal any matter in
connection with this prosecution, conviction, or sentence (including the restitution
order), unless it meets one of the following criteria:

(1) the sentence exceeds the maximum penalty provided in the statute of
conviction, 18 U.S.C. § 113(a)(5);

(2 e sentence exceeds the top end of the advisory guideline range from the

Sentencing Guidelines that applies for the defendant’s criminal history (as
rmined by the district court) at a total offense level of 8; or

Page 2 of 9
Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 3 of 10

(3) | the government appeals the sentence imposed.

If any of these three criteria apply, the defendant may appeal on any ground that is
properly available in an appeal that follows a guilty plea.

The defendant also knowingly and voluntarily waives the right to challenge this
prosecution, conviction, or sentence (including the restitution order) in any collateral
attack (including, but not limited to, a motion brought under 28 U.S.C. § 2255. This
waiver provision does not prevent the defendant from seeking relief otherwise available
in a collateral attack on any of the following grounds:

(1) the defendant should receive the benefit of an explicitly retroactive change
in the sentencing guidelines or sentencing statute;

(2) the defendant was deprived of the effective assistance of counsel; or
(3) | the defendant was prejudiced by prosecutorial misconduct.

D. Abandonment of property:

The defendant agrees that the below-described property, which was seized from
the defendant for evidentiary purposes, and which is currently in the custody or control
of the Federal Bureau of Investigation and/or Denver Police Department, was lawfully
seized and that it is evidence, contraband, or fruits of the crimes to which the defendant
is pleading guilty. The defendant, as sole and rightful owner, relinquishes and
abandons all claims, title, and interest the defendant has in such property with the
understanding and consent that FBI may dispose of the property without further
obligations. The specific property includes: a laser pointer and riot gear.

ll. ELEMENTS OF THE OFFENSE
The parties agree that the elements of Simple Assault (putting another in

reasonable apprehension of bodily harm) are as follows:.

Page 3 of 9
Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 4 of 10

Count One: 18 U.S.C. § 113(a)(5), 49 U.S.C. § 46506

First: The defendant assaulted (putting another in reasonable apprehension of
bodily harm) the pilots of Air One;

Second: The assault occurred on an aircraft in the special aircraft jurisdiction of
the United States.

United States v. McKinney, 17 F. App’x 808, 810-11 (10th Cir. 2001) (defining
simple assault as an attempt to commit battery or putting another in reasonable
apprehension of bodily harm).

lil. STATUTORY PENALTIES

The maximum penalties for a violation of Count 1 of the Information are: not
more than six months’ imprisonment; maximum term of supervised release one year;
maximum snede aoe maximum term of probation 5 years; $25 mandatory victim’s
fund assessment fee.

IV. COLLATERAL CONSEQUENCES

The conviction may cause the loss of civil rights, including, but not limited to, the

rights to possess firearms, vote, hold elected office, and sit on a jury.
V. STIPULATION OF FACTS

The factual basis for this plea is set forth below. Because the Court must, as part
of its sentencing methodology, compute the advisory guideline range for the offense of
conviction, consider relevant conduct, and consider the other factors set forth in 18
U.S.C. § 3553, additional facts that may be included below which are pertinent to those

considerations and computations. To the extent the parties disagree about the facts set

Page 4 of 9
Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 5 of 10

forth below, the stipulation of facts identifies which facts are known to be in dispute at
the time of the execution of the plea agreement.

This stipulation of facts does not preclude either party from presenting non-
contradictory additional facts which are relevant to the Court’s guideline computation, to
other 18 U.S.C. § 3553 factors, or to the Court’s overall sentencing decision.

The parties agree the government would be able to prove the following facts at
trial.

On November 4, 2020, at approximately 8:40 p.m., the flight crew of Air One, a
helicopter operated by the Denver Police Department, were the targets of a green laser
that was pointed at and illuminating the cockpit of the aircraft from Cheesman Park near
downtown Denver. Air One was in the area monitoring large crowds that had gathered
and watching for anticipated violence and unrest after the U.S. national election. The
Air One flight crew viewed two men associated with the laser pointer and provided the
two men’s approximate location to the DPD Command Post. The DPD Command post
ordered ground officers to contact and detain the two men for this conduct.

DPD ground officers responded and located the two men. When officers
attempted to contact the two men by saying, “Denver Police, Stop,” the two men fled
and refused commands to stop. One man, later identified as LOGAN SCOTT DEBYLE,
was “zig-zagging” in an effort to avoid apprehension by a DPD officer. DEBYLE,
however, was apprehended and taken into custody. During a search incident to arrest,
a laser pointer was found in the outer pocket on the left side of DEBYLE’s jacket.

DEBYLE was transported to the Denver Downtown Detention Center and

interviewed. Prior to starting the interview, DEBYLE was advised of his rights under the

Page 5 of 9
 

 

Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 6 of 10

Miranda decision. DEBYLE acknowledged that he understood his rights and he agreed
to waive those rights and speak with the officer. The interview was recorded.
According to a summary of the interview, when asked why police were chasing after
him, DEBYLE responded “They thought !| was- they thought | had a laser. Or | did have
a laser. | was harassing the helicopter. That's what | found out afterwards.” DEBYLE
further said about why he had the laser, he was “just sorta playing around with it.”

The man who was with DEBYLE in Cheesman Park (“PERSON 2”) was also
apprehended and brought to the Denver Downtown Detention Center for an interview.
PERSON 2 advised that he understood and he agreed to waive his rights. The
interview was recorded. According to a summary of the interview, PERSON 2 said that
he went to what was described as a rally with DEBYLE. After he heard a loud bang, he
thought things were going to escalate so he went home to get a gas mask and eye
protection. He returned, saw commotion, and headed south, ending up in Cheesman
Park. PERSON 2 said, “I did notice Logan point the green laser pointer at the
helicopter. And | laughed and | was like dude you know you can get in trouble for that.”

PERSON 2 decided that he wanted to distance himself from Logan and went
under a tree. PERSON 2 said that he noticed Logan was still doing it (i.e., pointing the
laser at the cockpit of Air One) and that he saw Logan do it on two separate instances.
PERSON 2 denied that he had shined a laser pointer at anyone that night. PERSON 2
described that his interest was in viewing civil discontent.

Two pilots of Air One were interviewed. One reported that because of the laser
strike he was distracted and had to divert his eyes into the aircraft to avoid being struck

in the eyes with the laser beam. He had no long-term effects as a result of the laser

Page 6 of 9
Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 7 of 10

strikes. The second pilot reported that he was flying low level next to tall buildings and
the laser strikes were definitely a distraction to him as he tried to fly safely. The laser
strikes appear as bright green flashes that bounced off the inside of the aircraft. As
soon as he saw the first flash, he donned his laser protection glasses to protect his
eyes. He commented that laser strikes are more dangerous in a helicopter than they
are in a fixed wing aircraft because helicopters have high visibility doors. He did not
receive any medical treatment and has not had any long-term effects from the strike.
VI. ADVISORY GUIDELINE CALCULATION

The parties understand that the imposition of a sentence in this matter is
governed by 18 U.S.C. § 3553. In determining the particular sentence to be imposed,
the Court is required to consider seven factors. One of those factors is the sentencing
range computed by the Court under advisory guidelines issued by the United States
Sentencing Commission. In order to aid the Court in this regard, the parties set forth
below their estimate of the advisory guideline range called for by the United States
Sentencing Guidelines. To the extent that the parties disagree about the guideline
computations, the recitation below identifies the matters which are in dispute.

The Guideline calculation below is the good-faith estimate of the parties, but it is
only an estimate. The parties understand that the government also has an independent
obligation to assist the Court in making an accurate determination of the correct
guideline range. To that end, the government may argue that facts identified in the
presentence report, or otherwise identified during the sentencing process, affect the

estimate below.

N/ “ay ——Under Section 2A2.3(a)(2), the base offense level is 4.

Page 7 of 9
yy
 

Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 8 of 10

  
    
   
    
 
   
 
 
   
 

f)

g)

Under Section 3A1.2(b), 6 levels are added because the victims
were government officers or employees, and the offense of
conviction was motivated by such status.

The adjusted offense level is 10.

ction 3E1.1(a), 2 levels are subtracted because the

learly demonstrated acceptance of responsibility for his
offense. Thevesulting total offense level is 8.

The parties understand that the defendant’s criminal history
computation is tentative and based on the defendant's prior
convictions. The parties believe the defendant is in criminal history
category lI.
The career offender/criminal livelinood/armed career criminal
adjustments do not apply.

The advisory guideline range resting from these calculations is 0
to 6 months. However, in order to be as accurate as possible, with
the criminal history category undetermined at this time, the offense
level estimated above could conceivablyyesult in a range from 0

months (bottom of Category |) to 24 months (top of Category VI).

But the guideline range cannot exceed the statutory maximum of 6
months’ imprisonment.

Pursuant to guideline § 5E1.2, assuming the estimated offense
level above is correct, the fine range for this offense
$2,000 to $20,000, plus applicable interest and penalties.

Pursuant to guideline § 5D1.2, if the Court imposes a term
supervised release, that term shall be one year.

The parties understand that the Court is free, upon consideration and proper

application of all 18 U.S.C. § 3553 factors, to impose that reasonable sentence which it

deems appropriate in the exercise of its discretion and that such sentence may be less

than that called for by the advisory guidelines (in length or form), within the advisory

guideline range, or above the advisory guideline range up to and including

imprisonment for the statutory maximum term, regardless of any computation or position

of any party on any 18 U.S.C. § 3553 factor.

Page 8 of 9
Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 9 of 10

Vil. ENTIRE AGREEMENT
The agreement disclosed to the Court is the entire agreement. There are no
other promises, agreements or “side agreements,” terms, conditions, understandings, or
assurances, express or implied. In entering this agreement, neither the government nor

the defendant has relied, or is relying, on any other terms, promises, conditions or

 

assurances.
a ap ae mo
Date: UV“ / “~ UZ
LOGAN SCOTT DEBYLE
Defendant

 

 

satel IS -
| KATHRYN STIMSON

Attorney\for Defendant

Date: b-IS Al UL foc
DAVID TONINI
Assistant U.S. Attorney

Page 9 of 9
 

Case 1:21-cr-00032-RM Document 36 Filed 06/15/21 USDC Colorado Page 10 of 10
